Citation Nr: 0332230	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-18 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to an initial rating in excess of 40 percent 
for diabetes mellitus with diabetic retinopathy, cataracts, 
and erectile dysfunction.

2.   Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy, right lower extremity.

3.    Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy, left lower extremity.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from June 1966 to July 1968.  
Initially, the Board of Veterans' Appeals (Board) notes that 
while the record reflects that the veteran requested a 
hearing before the Board in his November 2002 substantive 
appeal, following the veteran's receipt of a timely notice of 
such a hearing scheduled for October 28, 2003, the veteran 
failed to report at that time without explanation.  Thus, the 
Board finds that a reasonable effort was made by the regional 
office (RO) to afford the veteran with his requested hearing 
and that further efforts to provide him with a hearing before 
the Board are unnecessary.

The Board further notes that the original claim on appeal 
sought an initial rating in excess of 20 percent for diabetes 
mellitus based on secondary disorders of erectile 
dysfunction, retinopathy, and neuropathy.  More specifically, 
while an August 2002 rating decision did find that these 
disorders were secondary to the veteran's diabetes mellitus, 
it was determined that the evidence was still not sufficient 
evidence to justify an increased rating.  Thereafter, an 
April 2003 supplemental statement of the case (SSOC) 
increased the initial rating for diabetes mellitus with 
diabetic retinopathy, cataracts, and erectile dysfunction to 
40 percent, and there is no indication from the veteran that 
he was satisfied with this result.  Accordingly, this issue 
continues to be a proper matter for continued appellate 
review.  

The April 2003 SSOC also established separate service 
connection for peripheral neuropathy of the right lower 
extremity and left lower extremity, and assigned a 10 percent 
rating for each.  In the notice of disagreement of April 4, 
2002, the veteran specifically disagreed with the absence of 
a rating for "neuropathy."

REMAND

During the pendency of the appellant's claims on appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially modified the 
circumstances under which the Department of Veterans Affairs 
(VA)'s duty to notify and assist claimants applies, and how 
that duty is to be discharged.  See Public Law No. 106-175 
(2000) (now codified at 38 U.S.C. § 5100-5103A, 5106-7 (West 
2002)).

The new statute additionally revised the former section 
5107(a) of title 38, United States Code, eliminating the 
requirement that a claimant must come forward first with 
evidence to well-ground a claim before the Secretary of VA is 
obligated to assist the claimant in developing the facts 
pertinent to a claim.

In a letter dated in November 2001, the RO informed the 
veteran of the evidence needed to substantiate his claim for 
service connection for diabetes mellitus, and the relative 
obligations of the veteran and VA in developing that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  However, service connection for diabetes mellitus 
was subsequently established by a March 2002 rating decision 
and following the increased rating of 40 percent assigned for 
this disability in April 2003, the veteran was not advised of 
the relative obligations of the veteran and VA in developing 
evidence that would entitle the veteran to an even higher 
rating.

Moreover, in a decision promulgated on September 22, 2003, 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (2003) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1) (West 2002).  See Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  The 
Federal Circuit made a conclusion similar to the one reached 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9 (2003)).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA notice is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, the RO must ensure that the VCAA duty-to-assist 
notice informs the veteran that regardless of the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  



Accordingly, this case is REMANDED to the RO for the 
following actions:


1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  After pursuing any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the claim.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case and given the 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
Veterans' Benefits Administration (VBA)'s Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious





handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




